DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a display panel with integrated drivers. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are each pixel of each Nth row except the last row containing a first TFT having a drain electrically connected to an Nth row’s scan line, a gate electrically connected the (N+1)th row’s scan line and a source connected to a negative supply voltage, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Wei; Chun-Ching, et al., US 20070086558 A1, describing a pull down transistor and pull down hold transistor on a gate line (see Fig. 6, [0026]-[0027]), but does not describe each pixel of each Nth row except the last row containing a first TFT having a drain electrically connected to an Nth row’s scan line, a gate electrically connected the (N+1)th row’s scan line and a source connected to a negative supply voltage; 
Chang; Jong-woong, US 20090021662 A1, describing signal transition delays caused by R-C effects on a transmission line which are mitigated by employing a pull-down transistor positioned at both the start and the end of a pixel row line in non-display areas (see Figs. 3, 4, [0073]), but does not describe each pixel of each Nth row except the last row containing a first TFT having a drain electrically connected to an Nth row’s scan line, a gate electrically connected the (N+1)th row’s scan line, and a source connected to a negative supply voltage; 
Chang; Lee-Hsun, et al., US 20100079443 A1, describing an after image eliminating module 290 containing a pull down thin film transistor T3 (see Fig. 2C, [0037]), but does not describe each pixel of each Nth row except the last row containing a first TFT having a drain electrically connected to an Nth row’s scan line, a gate electrically connected the (N+1)th row’s scan line and a source connected to a negative supply voltage; 
th row except the last row containing a first TFT having a drain electrically connected to an Nth row’s scan line, a gate electrically connected the (N+1)th row’s scan line and a source connected to a negative supply voltage; 
Cao; Shangcao, et al., US 20170213516 A1, describing an adjust circuit 13, or a pull down circuit T1 and T2 positioned at the end of a gate line correcting for an undesirable state transition delay (see Fig. 1, 2, 3, [0030]-[0031], [0033]), but does not describe each pixel of each Nth row except the last row containing a first TFT having a drain electrically connected to an Nth row’s scan line, a gate electrically connected the (N+1)th row’s scan line and a source connected to a negative supply voltage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Michael J Eurice/Primary Examiner, Art Unit 2693